DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/19/2020 and 10/11/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2001-148458A to Horiguchi (hereinafter Horiguchi).
Regarding Claim 1, Horiguchi discloses a semiconductor device (Fig. 19) connectable to a control board (1) that detects a current flowing through a semiconductor element (5) included in the semiconductor device, the semiconductor device comprising: 
an insulating substrate (3);
the semiconductor element (5) disposed on the insulating substrate and including a sense electrode (9b, Fig. 18) and an emitter electrode (16b); and

wherein the control board detects a potential difference between both of the ends of the sense resistor to detect the current flowing through the semiconductor element (through vias seen in Figs. 17 & 19).

Regarding Claim 2, Horiguchi discloses the semiconductor device according to Claim 1, wherein the one end of the sense resistor is directly connected to the sense electrode (Figs. 17 & 18), and
the other end of the sense resistor is directly connected to the emitter electrode (Figs. 17 & 18).

Regarding Claim 3, Horiguchi discloses the semiconductor device according to Claim 1, wherein the one end of the sense resistor is connected to the sense electrode through a first wire (Figs. 18 & 19),
the other end of the sense resistor is connected to the emitter electrode through a second wire (Figs. 18 & 19), and 
the first wire and the second wire cross each other (Fig. 5; paragraph [0029]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Horiguchi.
Regarding Claim 4, Horiguchi discloses the semiconductor device according to Claim 1 but does not explicitly disclose the material composition of the semiconductor element. 
However, absent any unexpected results by Applicant, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have formed the semiconductor element using a wide bandgap material. As was known in the art, wide bandgap semiconductor material allows devices to operate at higher voltages, switching speeds and temperatures than conventional materials such as silicon. One of general skill in the art would have been able to select a wide bandgap material with these known characteristics based on the desired circuit requirements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298.  The examiner can normally be reached on Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C SPALLA/               Primary Examiner, Art Unit 2818